OPINION
{¶ 1} Donald E. May entered a plea of guilty to aggravated robbery, a first degree felony. He was sentenced to an agreed sentence of five years to be served concurrently with a two-year sentence for burglary. This disposition was the result of a negotiated plea wherein the State dismissed the firearm specification attached to the aggravated robbery charge and an additional charge of obstructing justice, dismissed another indictment, and dismissed the remaining charges in a third indictment.
 {¶ 2} On December 3, 2003, this court, by decision and entry, sustained May's motions to file a delayed appeal and for the appointment of appellate counsel. On January 23, 2004, appellate counsel was appointed by this court and on April 15, 2004 appointed appellate counsel filed an Anders brief with this court pursuant to Anders v. California (1967), 367 U.S. 738, wherein appointed appellate counsel advanced four possible appellate arguments but concluded that upon examination of the record she could ascertain no arguably meritorious issues for appeal.
 {¶ 3} By decision and entry of April 23, 2004, we informed May by decision and entry that his appointed appellate counsel had filed an Anders brief and of the significance of anAnders brief. We invited May to file any pro se assignments of error within sixty days of our decision and entry. May has filed nothing in this court.
 {¶ 4} Pursuant to our responsibilities under Anders, we have done a thorough examination of the record and have concluded as did appointed appellate counsel that there are no arguably meritorious issues for review. Accordingly, the judgment of conviction will be affirmed.
Grady, J. and Young, J., concur.